DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 5 and 6 of the Remarks, filed 8/22/2022, with respect to claim 7 has been fully considered and is persuasive.  The 101 and 112b rejection of claim 7 has been withdrawn. 
Applicant’s remaining arguments with respect to the 103 rejection of claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 2014/0107517 A1) in view of Dhuper et al. (US 2008/0087280 A1), Law (US 2014/0128676A1), and in further view of Macloughlin (US 20170021125A1). 
Regarding claim 1, Hussain discloses a patient respiratory mask comprising (Abstract): a face mask that in use defines an enclosed space between an inner surface 5of the face mask and the face of a patient (see enclosed space formed by face mask 14 while donned on a user, Figures 1-2); an oxygen reservoir bag (oxygen reservoir bag 20, Figures 1-2), a source of oxygen in fluid communication with the reservoir bag via an oxygen delivery tube (reservoir bag 20 can receive oxygen from the oxygen input tube 22, Paragraph 0021 and Figures 1-2); a nasal cannula (nasal cannula 28, Figure 3) sized for high-flow oxygen delivery (oxygen flow and concentration significantly higher than a conventional nasal cannula, Paragraph 0025) positioned within the enclosed space defined by the face mask (see nasal cannula 28 positioned within enclosed space defined by mask 14, mask 14 may be used in conjunction with nasal cannula 28 or separately, Paragraph 0024 and Figure 3), the nasal cannula being connected to a 15source of oxygen by a nasal cannula delivery tube (nasal cannula 28 can include a nasal cannula oxygen delivery tube 32, nasal cannula 28 can be used to deliver additional oxygen, Paragraph 0023 and Figures 1-2).
However, although Hussain teaches both the reservoir bag and nasal cannula receiving oxygen via the oxygen delivery tube and a nasal cannula delivery tube, Hussain does not explicitly state the two oxygen-delivering tubes are connected to the same oxygen source, and the nasal cannula delivery tube being in fluid communication with the oxygen delivery tube.
However, Dhuper teaches a respiratory mask system in which a singular oxygen source (gas source 370, Figure 1; gas source 370 can hold any number of different types of gases that are intended for inhalation by the patient, Paragraph 0039; gas may be oxygen, Paragraph 0061) delivers oxygen to both a reservoir bag (gas source 370 provides gas routed through the first compartment 320 of bag 310 via conduit 340, Paragraph 0061 and Figure 1) and to a patient interface (gas source 370 also provides gas to the face mask via the main section conduit 116, Paragraph 0061 and Figure 1). Additionally, Dhuper teaches the two oxygen-delivering tubes being in fluid communication with one another (conduits 340 and 116 in fluid communication with one another via an elbow-type connector 140, Figure 1).
Therefore, it would have been obvious at the time of invention to modify Hussain’s device to have both the oxygen-delivering tubes (the oxygen delivery tube and nasal cannula delivery tube) be connected to the same source of oxygen, as well as being in fluid communication with one-another via some type of connector configuration, as taught by Dhuper, as the only options to achieve the delivery of gas to two distinct locations is either using two distinct supply sources connected to individual supply lines, or using one supply source with two supply lines. By allowing the nasal cannula tube and oxygen delivery tube to be in fluid communication, this would then permit the use of a single oxygen supply source, eliminating the need for two distinct supply sources and reducing the overall complexity of the system. 
Furthermore, Hussain is silent on the oxygen reservoir bag being in fluid communication with the enclosed space via a one-way intake valve, the one-way intake valve allowing flow from the reservoir bag into the enclosed space but preventing the entry of expired air into the reservoir bag, an out-flow port positioned on the face mask allowing for the exhaust of 10expired air, and an in-line flow restrictor positioned in the nasal cannula delivery tube that limits oxygen flow into the nasal cannula, while at the same time allowing a higher flow of oxygen into the reservoir bag.  
However, Law teaches an analogous non-rebreather respiratory mask comprising an oxygen reservoir bag (oxygen reservoir bag 17, Figure 1) in fluid communication with an oxygen source via an oxygen delivery tube (oxygen supply tube 12 connected to a source of oxygen, Paragraph 0031 and Figure 1), further teaching the oxygen reservoir bag being in fluid communication with the enclosed space of the face mask via a one-way intake valve (a one-way valve within the oxygen entry port 16 in fluid communication with oxygen storage bag 17, Paragraph 0028 and Figure 1), wherein the one-way intake valve allowing flow from the reservoir bag into the enclosed space but preventing the entry of expired air into the reservoir bag (one way valve within oxygen port restricts the direction of oxygen flow such that oxygen is only allowed to flow into the oxygen mask 4, Paragraph 0028; therefore preventing entry of expired air into oxygen storage bag). Additionally, Law also teaches an out-flow port positioned on the face mask allowing for the exhaust of 10expired air (exhalation valves 7 and 9 which permit breath exhalation by the patient, Paragraph 0027 and Figure 1).
Therefore, it would have been obvious at the time of invention to modify Hussain’s non-rebreather respiratory mask in include a one-way valve at the entry point of the oxygen reservoir bag, allowing flow from the bag into the mask but preventing entry of expired air, as shown in the prior art mask described by Law, as using a one-way valve would prevent the user from rebreathing expired air. Additionally, it would have been obvious at the time of invention to also include an out-flow port positioned on the face mask to allow the escape of expired air, as also taught by Law, as this would provide a means of directing expired air outside of the mask, to also aide in the prevention of rebreathing expired air. 
	In regards to an in-line flow restrictor positioned in the nasal cannula delivery tube that limits oxygen flow into the nasal cannula, while at the same time allowing a higher flow of oxygen into the reservoir bag, Macloughlin teaches a high flow nasal therapy system (Abstract) that comprises an in-line flow restrictor positioned in the nasal cannula delivery tube that limits oxygen flow into the nasal cannula (the gas flow rate in branch 11 can be reduced by means of a flow restrictor, such as narrower section of the tubing, Paragraph 0075). 
Therefore, it would have been obvious at the time of invention to further modify Hussain’s device to include an in-line flow restrictor positioned on the nasal cannula oxygen delivery tubing 32, as taught by Macloughlin, as this would provide a means of controlling and/or adjusting the flow rate to the nasal cannula. Once modified, Hussain’s device would then allow for a higher flow of oxygen into the reservoir bag, due to the oxygen supply tubing (tube 22) remaining unrestricted (flow restrictor element only placed on tube 32 containing nasal cannula 28). 
Regarding claim 7, Hussain in view of Law and Macloughlin teach a method of administering high-flow oxygen therapy to a patient utilizing the respiratory mask of claim 1 (modified mask system of Hussain, Law and Macloughlin would inherently be used to administer high-flow oxygen therapy to a patient as indicated by Paragraph 0025 of Hussain). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 2014/0107517 A1) in view of Law (US 2014/0128676A1), Macloughlin (US 20170021125A1) and in further view of Burk et al. (20080210242A1).
Regarding claim 2, Hussain in view of Law and Macloughlin teach the patient respiratory mask of claim 1, with Law further teaching an out-flow port (exhalation valves 7 and 9, Figure 1) to provide the effective near 100% FiO2 of a non-rebreather mask by preventing inspiration of room air (exhalation valves 7 and 9 permit breath exhalation by the patient, while preventing substantial loss of pressurized oxygen flowing to the non-rebreather mask 4, Paragraph 0027), but does not explicitly state the outflow port (exhalation valves 7 and 9, Figure 1) having a one-way valve. 
However, Burk teaches a non-rebreathing respiratory mask assembly (Paragraph 0034) comprising a gas reservoir bag (reservoir bag 29, Figure 4) further comprising an out-flow port with a one-way valve (one-way valves 12’ on mask 10’, Paragraph 0037) to provide the effective near 100% FiO2 of a non-rebreather mask by preventing inspiration of room air (valves 12’ prevent entrainment of atmospheric air during patient inspiration, Paragraph 0035; therefore providing the patient with near 100% FiO2 as the one-way valve prevents any atmospheric air from entering mask).
Therefore, it would have been obvious at the time of invention to include a one-way valve at the out-flow port of the modified mask, as taught by Burk, to prevent entrapment of atmospheric air during patient inspiration (Paragraph 0035).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 2014/0107517 A1), Law (US 2014/0128676A1), Macloughlin (US 20170021125A1) and in further view of Pedro et al. (US 2017/0007795A1).
Regarding claim 3, Hussain in view of Law and Macloughlin teach the patient respiratory mask of claim 1, but is silent on is an in-line pop- off valve in the oxygen delivery tube positioned between the source of oxygen and the connection of the nasal cannula delivery tube with the oxygen delivery tube to prevent overpressure of the system. 
However, Pedro teaches a similar oxygen-supplying respiratory ventilation mask (Abstract) that comprises an in-line pop- off valve in the oxygen delivery tube (a pop-off valve may be provided at the supplemental oxygen port located along the supplemental oxygen tubing, Paragraph 0114), positioned between the source of oxygen and the connection of the nasal cannula delivery tube with the oxygen delivery tube (oxygen port positioned between oxygen source and connection to nasal mask via circuit port 1012, Paragraph 0114 and Figure 26), to 5prevent overpressure of the system (pop-off valve to provide pressure relief, Paragraph 0114).
Therefore, it would have been obvious at the time of invention to further modify the modified mask to include an in-line pop-off valve in the oxygen delivery tube, as taught by Pedro, as this would provide a means of providing pressure relief to the system when needed. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 2014/0107517 A1), Law (US 2014/0128676A1), Macloughlin (US 20170021125A1) and in further view of Lehman (US 20130172768A1).
Regarding claim 4, Hussain in view of Law and Macloughlin the patient respiratory mask of claim 1, and although Hussain teaches the sampling of expired air via a capnography tube located on the nasal cannula tubing (Paragraph 0023), Hussain does not specifically state a sampling port in the face mask that allows for capnography of expired air. 
However, Lehman teaches a similar oxygen-supplying respiratory mask (abstract) that comprises a sampling port in the face mask (carbon dioxide sampling port 31 disposed on mask body 19, Figure 1 and Paragraph 0035) that allows for capnography of expired air (a carbon dioxide monitor, such as a capnograph, can be attached to carbon dioxide sampling port, Paragraph 0049).
Therefore, it would have been obvious at the time of invention to further modify Hussain’s mask to include a carbon dioxide sampling port capable of performing capnography of expired air located on the face mask, as taught by Lehman, as this would provide the user with an alternative means of monitoring carbon dioxide levels in the expired air. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 2014/0107517 A1), Law (US 2014/0128676A1), Macloughlin (US 20170021125A1) and further in view of Easley et al. (US 2008/0216834A1) and Kerster (US 2018/0207386 A1). 
Regarding claim 5, Law in view of Kertser, Macloughlin, and Mitchell teach the patient respiratory mask of claim 1, but is silent wherein the nasal cannula is formed integrally with the face mask.
However, Kertser teaches a respiratory mask apparatus comprising a nasal cannula formed integrally with a face mask (nasal prongs 110, Figures 1A-1B; nasal prongs 110 may be integral to the capnoxygen mask, e.g. molded with the mask 100, Paragraph 0059, therefore formed integrally with the face mask). 
Therefore, it would have been obvious at the time of invention to modify Hussain’s respiratory mask to have the nasal cannula 28 be formed integrally with the face mask 14, as taught by Kertser, as this would provide a sturdier placement of the nasal cannula within the face mask, preventing dislodging of the nasal cannula while in use.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 2014/0107517 A1), Law (US 2014/0128676A1), Macloughlin (US 20170021125A1) and further in view of Easley et al. (US 2008/0216834A1) and Rookard et al. (US 2012/0216806A1).
Regarding claim 6, Hussain in view of Law and Macloughlin teach the patient respiratory mask of claim 1, but is silent wherein the flow restrictor allows the flow of oxygen into the nasal cannula at a rate of about 8 to 15 l/min while 15at the same time allowing oxygen flow into the reservoir bag at a flow rate of about 15-25 I/min.  
However, Easley teaches a high flow oxygen-delivering nasal cannula device comprising a flow restrictor element (high flow valve B, Paragraph 0077 and Figure 1) that allows of the flow of oxygen into the nasal cannula at a rate of about 8 to 15 l/min (high flow valve B permits flow between 8-10 liters per minute, Paragraph 0077). 
Therefore, it would have been obvious at the time of invention to further modify the modified mask device to have the flow restrictor element reduce the flow of oxygen to the nasal cannula to a rate of 8-10 l/min, as taught by Easley, as minimizing the flow into the nasal cannula, or having a means of doing so, may reduce noise and discomfort to the patient (Paragraph 0011 of Easley). 
In regards to allowing oxygen flow into the reservoir bag at a flow rate of about 15-25 l/min, Rookard teaches a high flow non-rebreather mask configuration (Figure 5 and Paragraph 0064) that has an oxygen source capable of flow rates of about 15-25 l/min (oxygen source supplies flow rates of 15 lpm and up to 25 lpm, Paragraph 0010). 
Therefore, it would have been obvious at the time of invention to allow the oxygen to be delivered into the reservoir bag at a higher rate of 15-25 lpm, as taught by Rookard, as this flow rate is a commonly used flow rate of oxygen supply sources in medical settings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH B LEDERER/Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785